DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.

Applicant's arguments filed on 11/24/2021 with respect to claims 1 – 17, 20 and new claims 21 and 22 regarding the new amendments to claims 1 – 17 and 20 contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. The applicant argues of claim 1, and similar claims 7 and 13, on page 12, third and fourth paragraph of Wang “is not used to perform image processing to intercept a partial image. Thus, Wang does not disclose or suggest "performing, at least .

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Wang was not relied upon to teach “to perform image processing to intercept a partial image” and “image processing on a captured image to intercept a partial image indicated by the ROI information from the captured image” as the applicant argues above. However Alley et al was relied upon to discloses this claim limitations, see the rejection below.

The applicant further argues of claim 1, and similar claims 7 and 13, on page 12, fifth paragraph “Abuan also fails to teach or suggest the above-quoted elements of amended claim 1, and thus does not cure the deficiencies of Alley and Wang”, however Alley et al was relied upon to reject limitations in claims 1, 7, and 13 and is no longer used to reject any claims.

Dependent claims 2 – 6, 8 – 12, 14 – 17, and 20 are not allowable for being dependent on independent claims 1, 7, and 13 which is not allowable for the reasons discussed above. New claims 21 and 22 have been rejected, see below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the characteristic parameter" in a limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 and 20 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al US Publication No. 2009/0015674 in view of Wang et al US Publication No. 2015/0142213.

Regarding claim 1 Alley et al discloses of Fig. 1 – 13, of applicant’s an image transmission method (paragraph 0024 a method of a camera unit 11 on UVA 10 that produces images 12, and a selected ROI 13 from image 12 is transmitted to the image control station 14 as an image transmission method) comprising: receiving data collected of a display device and indicative region of interest (ROI) information, the sensor data including a gesture of a human body or an orientation of a user's eye (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to 

Alley et al further discloses of applicant’s performing, at least according to the sensor data, image processing on a captured image to intercept a partial image indicated by the ROI information from the captured image (paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are 

Alley et al discloses a method of an UAV with a camera that images user selected ROI on a control system display but does not expressively disclose receiving sensor data collected by a sensor of a display device and indicative region information, the sensor data including a gesture of a human body or an orientation of a user's eye;

Wang et al teaches a method of a terminal signal that indicates the eye movements or a gesture by a user of the terminal to indicate a region to the carrier. Wang et al teaches of Fig. 1 – 16, of applicant’s receiving sensor data collected by a 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Alley et al in a manner similar to Wang et al. Doing so would result improving Alley et al invention in a similar way as Wang et al – namely the ability to provide a method of a terminal signal that indicates the eye movements or a gesture by a user of the terminal to indicate a region to the carrier, in Wang et al invention, to the method of the user selected ROI on a control system display in Alley et al invention.

Regarding claim 2 of the combination of Alley et al in view of Wang et al further teaches of applicant’s wherein performing, at least according to the sensor data, image processing includes: determining, at least according to the sensor data, the ROI information including size information of an ROI and direction-position information of the ROI (Alley et al in paragraph 0024 the user selected ROI information 13 has size information of an ROI and direction-position information of the ROI 13 as shown on the display of control station 14. Wang et al in paragraph 0077 – 0081 an image capture device of a terminal has a signal indicative of an image captured by the image capture device. The image capture device may be integrated into the terminal. The signal is indicative of eye movements by a user of the terminal or the signal is indicative of a gesture by a user of the terminal such that performing, at least according to the ROI sensor data of the user’s desired region information, image processing includes: determining, at least according to the sensor data, the ROI information including size information of an ROI and direction-position information of the ROI).

Regarding claim 3 of the combination of Alley et al in view of Wang et al, Alley et al further discloses of applicant’s wherein the direction-position information comprises direction information and position information of the ROI (paragraph 0024 the direction-position user selected ROI information 13 shown on the display of control station 14 has direction information and position information of the ROI 13 obtained by the sensor in control station 14 that detect the user selected ROI information 13).

Regarding claim 4 of applicant’s wherein the direction-position information is determined according to a sliding operation performed on a preset interface displayed on a display screen of the display device. Claim 4 is rejected for the reasons found in rejected claims 1 and 2 above where of the combination of Alley et al in view of Wang et al, Wang et al teaches in paragraph 0281 a single finger sliding up and down on the screen can control the pitch of the movable object and/or the carrier, a single finger sliding left and right on the screen can control the left and right orientation of the movable object and/or carrier, a single finger circling clockwise or counterclockwise on the screen can control the left and right tilt of the movable object and/or the carrier, two fingers pinching and un-pinching (zooming in and out) can control the camera's focal length (or the superimposition/coupling of the camera's focal length and the distance between the aircraft and the target).

Regarding claim 5 of the combination of Alley et al in view of Wang et al further teaches of applicant’s wherein performing the image processing on the captured image 

Regarding claim 6 of the combination of Alley et al in view of Wang et al further teaches of applicant’s wherein performing the image processing on the captured image comprises: correcting distortions of the captured image to obtain a corrected image; and performing the image processing on the corrected image at least according to the sensor data, to intercept the partial image indicated by the ROI information from the corrected image (Alley et al in paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be selected at a particular x and y start position and a given zoom level. Processing unit 22 receives control signals and controls the frame selection process via left, right, up, down, zoom-in and zoom-out instructions. Paragraph 0046 processing unit 22 of UAR 10 pre-processes the images from individual sensors 21a-21d, using one or more algorithms to perform tasks such as removal of lens distortion and registration of the sensors, paragraph 0083 the user selects a ROI from anywhere in the full view. This mode makes use of the total area of view and allows the user to select a given ROI, which is down sampled to 640 X 480 pixels to be sent to the ground station 14 where in other modes of processing in UAV 10 lens distortion methods as well as other image processing techniques are applied. Wang et al in paragraph 0077 – 0081 an image capture device of a terminal has a signal indicative of an image captured 

Regarding claim 7, claim 7 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where of the combination of Alley et al in view of Wang et al, Alley et al further teaches the additional claim limitation of applicant's a memory storing program codes; and a processor coupled to the memory and configured to execute the program codes to (paragraph 0043 processing unit 22 comprises both data storage 22b and data processing elements where the processor unit 22 is coupled to the memory 22b and configured to execute the program code processing elements).

Regarding claim 8 of applicant’s wherein the processor is further configured to execute the program codes to: determining, at least according to the sensor data, the ROI information including size information of an ROI and direction-position information of the ROI. Claim 8 is rejected for the reasons found in rejected claims 2 and 7 above.



Regarding claim 10 of applicant’s wherein the sensor data further includes information related to a sliding operation performed on a preset interface displayed on a display screen of the display device. Claim 10 is rejected for the reasons found in rejected claims 4 and 8 above.

Regarding claim 11 of applicant’s wherein the processor is further configured to execute the program codes to: determine coordinates information of the partial image from the captured image at least according to the sensor data; and intercept a region indicated by the coordinates information of the partial image from the captured image as the partial image. Claim 11 is rejected for the reasons found in rejected claims 5 and 7 above.

Regarding claim 12 of applicant’s wherein the processor is further configured to execute the program codes to: correct distortions of the captured image to obtain a corrected image; and perform the image processing on the corrected image at least according to the sensor data, to intercept the partial image indicated by the ROI information from the corrected image. Claim 12 is rejected for the reasons found in rejected claims 6 and 7 above.



Regarding claim 14 of applicant’s wherein the processor is further configured to execute the program codes to: determining, at least according to the sensor data, the ROI information including size information of an ROI and direction-position information of the ROI. Claim 14 is rejected for the reasons found in rejected claims 8 and 13 above.

Regarding claim 15 of applicant’s wherein the direction-position information comprises direction information and position information of the ROI. Claim 15 is rejected for the reasons found in rejected claims 9 and 14 above.



Regarding claim 17 of applicant’s wherein the processor is further configured to execute the program codes to: determine coordinates information of the partial image from the captured image at least according to the sensor data; and intercept a region indicated by the coordinates information of the partial image from the captured image as the partial image. Claim 17 is rejected for the reasons found in rejected claims 11 and 13 above.

Regarding claim 20 of the combination of Alley et al in view of Wang et al further teaches of applicant’s further comprising: receiving characteristic parameter of the display device including a screen size of a display screen of the display device; wherein performing the imaging processing includes performing, according to the sensor data and the characteristic parameter, the imaging process on a captured image to intercept a partial image indicated by the ROI information from the captured image (Alley et al in paragraph 0077 – 0078 a user controls camera unit 11 from a remote image control station 14, which is typically a ground station. Control signals are delivered to camera unit 11 via a radio link. Today's image sensors often have pan, tilt, and zoom capabilities, accomplished by adjusting on-chip registers. These registers are set to determine which pixels from an image are outputted. A 640 X 480 pixel frame may be 

Regarding claim 21 of the combination of Alley et al in view of Wang et al further teaches of applicant’s wherein receiving the sensor data includes: receiving the sensor data collected by an inertial measurement unit (IMU) of the display device and indicative the ROI information (Alley et al in paragraph 0083 the user may select a ROI from anywhere in the full view. This mode makes use of the total area of view and allows the user to select a given ROI, which is down sampled to 640 X 480 pixels to be sent to the ground station 14 where the 640 X 480 pixel ROI is then view on the ground station 14 display as shown in Fig. 11. Wang et al in paragraph 0193 a terminal may be equipped with sensors such as an inertial measurement unit and a wireless communication unit configured to communicate with the movable object, the carrier and/or the payload. The terminal can also be equipped with input-capturing devices such camera, motion sensor, accelerometers for capturing visual, gesture, and other state information, commands, or indications of the user such that receiving the ROI sensor data is collected by an inertial measurement unit (IMU) of the display device terminal and 

Regarding claim 22 of the combination of Alley et al in view of Wang et al further teaches of applicant’s wherein determining the ROI information (Alley et al in paragraph 0083 the user may select a ROI from anywhere in the full view. This mode makes use of the total area of view and allows the user to select a given ROI, which is down sampled to 640 X 480 pixels to be sent to the ground station 14 where the 640 X 480 pixel ROI is then view on the ground station 14 display as shown in Fig. 11) includes: determining the direction information according to the sensor data; and determining the position information based on the direction information and a visual range (Wang et al in paragraph 0077 – 0081 an image capture device of a terminal has a signal indicative of an image captured by the image capture device. The image capture device may be integrated into the terminal. The signal is indicative of a gesture by a user of the terminal. Paragraph 0281 a single finger sliding up and down on the screen can control the pitch of the movable object and/or the carrier, a single finger sliding left and right on the screen can control the left and right orientation of the movable object and/or carrier, a single finger circling clockwise or counterclockwise on the screen can control the left and right tilt of the movable object and/or the carrier, two fingers pinching and un-pinching (zooming in and out) can control the camera's focal length (or the superimposition/coupling of the camera's focal length and the distance between the aircraft and the target). Paragraph 0284 instead of touch screen, the movable object, carrier and/or payload can be controlled by commands generated from images taken by terminal 800 in FIG. 8.  For example, a user's hand can perform "stooping", "lifting", "tilt 
and determining the position information based on the direction information because the user directs with their hand or finger the direction the carrier needs to go base on the carriers current position and a visual range of the user seeing what is displayed on the terminal display).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/MARK T MONK/Primary Examiner, Art Unit 2696